Citation Nr: 0125969	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-19 640 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for amputation of the 
right little finger.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in  February 2001.  

The issue of entitlement to service connection for amputation 
of the right little finger will be addressed in the Remand 
following the Order section of this decision.  


FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for residuals of a low back 
injury. 

2.  Evidence received since the May 1997 rating decision does 
not bear directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The May 1997 rating decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (2001).  

2.  Evidence received since the May 1997 rating decision is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran's original claim for service 
connection for residuals of a low back injury was denied by 
the Board in June 1949.  The basis of that decision was that 
low back disability existed prior to service and was not 
shown to have been aggravated by military service.  In a July 
1993 decision, the Board determined that new and material 
evidence to reopen the claim had not been submitted.  In a 
May 1997 rating decision, the RO most recently declined to 
reopen the veteran's claim.  That month, the veteran was 
notified of the adverse decision and his appellate and 
procedural rights, but he did not file an appeal.  Therefore, 
the May 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c).  

The pertinent evidence of record at the time of the May 1997 
RO decision will be briefly summarized. 

The service medical records show that the veteran was 
hospitalized at service medical facilities and treated on 
several occasions for back pain secondary to back injuries 
sustained from falls prior to service.  

VA examination in August 1948 indicated a diagnosis of no 
clinical abnormalities of the spine except X-ray evidence of 
a defect at the S1-S2 vertebra.  


In June 1979, the veteran's spouse reported that the he had 
received treatment for his back though no time period was 
specified.  

In June 1991, the veteran testified that he injured his back 
in September 1943, when the tank that he was riding in hit a 
land mine.  He denied injuring his back prior to September 
1943 and stated that any service medical records which 
indicate that he injured his back prior to service were 
incorrect.  See June 1991 hearing transcript.  

In February 1996, the veteran submitted statements from 
siblings wherein it was attested that the veteran had not had 
any injury prior to service.  A Social Security 
Administration itemized statement of earnings for years prior 
to service was also submitted and asserted by the veteran to 
demonstrate that he had not been injured or bed-ridden prior 
to service.  In September 1996, the veteran submitted a 
photocopy of a telegram dated in December 1943 wherein the 
veteran advised his parents he was at the England General 
Hospital in Atlantic City, New Jersey, for an unspecified 
reason.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more 

complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.   Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet.App. 292, 297 
(1991).

Accordingly, in seeking to reopen the claim for service 
connection for residuals of a low back injury, the veteran 
would have to submit evidence showing that his low back 
disability was initially manifested during service, or 
alternatively that a preexisting low back disability was 
aggravated by service.  

The evidence added to the record since the May 1997 rating 
decision consists of the following:  (1) private medical 
records dated from 1986 to 1999; (2) a statement from the 
veteran's brother dated in February 1999; and (3) statements 
from the veteran, including personal hearing testimony.  


The evidence contained in item (1) can be considered "new" 
in that it was not of record at the time of the May 1997 
rating decision.  However, the additional records are not 
"material" because they do not bear directly and 
substantially upon the specific subject matter under 
consideration as they do not contain any information 
regarding the veteran's back.  

The Board has also considered the sworn testimony of the 
veteran as well as statements from the veteran and his 
brother contained in items (2) and (3).  Insofar as the 
veteran's testimony and statements contend that his back 
disability is related to service they are cumulative of 
evidence that was of record at the time of the May 1997 
rating decision.  In addition, the veteran's brother's 
February 1999 statement, denying knowledge of any injury to 
the veteran's back prior to service, is insufficient to 
support the claim.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (holding that lay persons are not competent to offer 
medical opinions).

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim.  
38 U.S.C.A. § 5107.  

The Board concludes that the VA has met its duty to assist 
the veteran in the development of the issues on appeal under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-

98 (2000) (to be codified at 38 U.S.C. §5103A).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
It is significant to point out, however, that the regulations 
are applicable to claims filed on or after August 29, 2001.


ORDER

The veteran's application to reopen the claim for service 
connection for residuals of a low back injury is denied.  


REMAND

In July 2000, the veteran testified that his right little 
finger was amputated as a result of an injury in service when 
the door on the canopy top of a tank he was riding in fell.  
He stated that he was treated at England General Hospital in 
Atlantic City, New Jersey and that he was released in April 
1944.  See July 2000 hearing transcript at pgs. 4-6.  
However, during a personal hearing in June 1991, the veteran 
seemed to indicate that his finger was amputated after 
service as a result of his low back problems.  See June 1991 
hearing transcript at pgs. 33-34.  

Upon review, the Board notes that there is no medical 
evidence reflecting amputation of the right little finger in 
the claims file.  The service medical records include 
hospital records from England General Hospital dated from 
December 1943 to April 1944; however, these records are 
negative for any reference to a right little finger 
amputation.  The Board feels that records associated with the 
right finger amputation should be associated with the claims 
file.  

Accordingly, this case is REMANDED for the following:

The RO should ask the veteran to provide 
the name and address of the facility 
where his right little finger was 
amputated as well as the approximate date 
of the procedure.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



